UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (X) ANNUAL REPORT UNDER SECTION l5(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010. OR ( ) TRANSITIONAL REPORT PURSUANT TO SECTION l5(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from Commission File Number:1-12431 A. Full title of plan and the address of the plan, if different from that of the issuer named below: UNITY BANK EMPLOYEES’ SAVINGS AND PROFIT SHARING PLAN AND TRUST B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: UNITY BANCORP, INC. 64 OLD HIGHWAY 22 CLINTON, NJ 08809 UNITY BANK Employees’ Savings and Profit Sharing Plan and Trust REQUIRED INFORMATION Financial Statements Page Report of Independent Registered Public Accounting Firm - McGladrey & Pullen, LLP 1 Statements of Net Assets Available for Benefits December 31, 2010 and 2009 2 Statements of Changes in Net Assets Available for Benefits Years ended December 31, 2010 and 2009 3 Notes to Financial Statements 4 Schedule H. Line 4(i) - Schedule of Assets (Held at End of Year) December 31, 2010
